Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 10,
2018.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00477-CV


               UNG H. KIM AND CHUNG E. KIM, Appellants

                                        V.

  PROF-2013-S3 LEGAL TITLE TRUST IV, BY U.S. BANK NATIONAL
  ASSOCIATION, AS LEGAL TITLE TRUSTEE AND FAY SERVICING,
                        LLC, Appellees

                   On Appeal from the 157th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2017-22392


                 MEMORANDUM OPINION

      This is an appeal from a judgment signed March 23, 2018. On June 29,
2018, appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                 PER CURIAM

Panel consists of Justices Boyce, Christopher, and Busby.